 Case 3:19-cv-00764-X Document 402 Filed 06/11/21                 Page 1 of 7 PageID 19311



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  VEROBLUE FARMS USA, INC.,      §
                                 §
       Plaintiff,                §
                                 §
  v.                             §
                                 § Civil Action No. 3:19-CV-00764-X
  LESLIE A. WULF, BRUCE A. HALL, §
  JAMES REA, JOHN E. REA, KEITH §
  DRIVER, and CHRISTINE GAGNE,   §
                                 §
       Defendants.               §

                        MEMORANDUM OPINION AND ORDER

      Before the Court are: (1) Defendant Keith Driver’s motion to dismiss Plaintiff

VeroBlue Farms USA, Inc.’s (VeroBlue) third amended complaint [Doc. No. 301],

(2) VeroBlue’s motion to dismiss and strike Driver’s counterclaims [Doc. No. 311],

(3) VeroBlue’s motion to dismiss and strike the Founders’ 1 counterclaims [Doc. No.

312], and (4) Driver’s motion for leave to file a first amended conditional answer to

the third amended complaint and first amended counterclaim [Doc. No. 323].

      As explained below, the Court GRANTS Driver’s motion for leave to file his

amended pleading because it is “a claim” by “a party” to this litigation and not barred

by the plain terms of the bankruptcy plan. Further, the Court DENIES Driver’s

motion to dismiss VeroBlue’s third amended complaint. Finally, the Court DENIES

VeroBlue’s motions to dismiss and strike Driver’s and the Founders’ counterclaims

and fee requests because the bankruptcy plan does not bar the counterclaims and the


      1   The Founders are Leslie A. Wulf, Bruce A. Hall, James Rea, and John E. Rea.
 Case 3:19-cv-00764-X Document 402 Filed 06/11/21          Page 2 of 7 PageID 19312



fee requests give all the notice VeroBlue is entitled to under the federal rules.

                            I.     Factual Background

      As this case received a prior lengthy memorandum opinion and order, the

Court will not belabor the facts here. Relevant here is that the Court granted prior

motions to dismiss, allowing VeroBlue to cure its pleading deficiencies in a third

amended complaint. When VeroBlue filed that complaint, Driver moved to dismiss

it again. Also, Driver and the Founders filed responsive pleadings to the third

amended complaint that included counterclaims against VeroBlue and requests for

attorney’s fees. VeroBlue moved to dismiss and strike the counterclaims and fee

requests. And Driver moved for leave to amend his responsive pleading to cure its

alleged deficiencies.

                    II.    Driver’s Motion for Leave to File a
                           Better Answer and Counterclaim

      Though filed last in this group of motions, the Court ought to address Driver’s

motion for leave for file an amended responsive pleading first. When the Court

allowed VeroBlue to file a third amended complaint to cure defects in its motion to

dismiss order, Driver filed his third conditional answer—asserting for the first time

a counterclaim against VeroBlue. VeroBlue responded by moving to dismiss and

strike Driver’s counterclaim. Driver seeks to moot that motion by moving for leave

to file an amended pleading targeting those concerns. VeroBlue responds that: (1) the

pleading amendments would be futile because the counterclaims were discharged in

bankruptcy, and (2) there is no justification for the delay in amending pleadings.

      The Federal Rules of Civil Procedure state that “[t]he court should freely give
 Case 3:19-cv-00764-X Document 402 Filed 06/11/21                       Page 3 of 7 PageID 19313



leave [to amend the pleadings] when justice so requires.” 2 “In deciding whether to

grant such leave, the court may consider such factors as undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party, and futility

of amendment.” 3 A pleading amendment is futile if a Rule 12(b)(6) motion would kick

it out. 4

        As an initial matter, the Court determines that Driver seeking leave to amend

his pleading before the deadline for motions for leave to amend brings this case within

Rule 15 instead of Rule 16. As such, a showing of good cause is not required. And

the Court determines that none of the extenuating factors barring pleading would

apply—with the possible exception of futility.

        Regarding that possibility, VeroBlue contends the VeroBlue Bankruptcy

Reorganization plan extinguishes all pre-bankruptcy claims, with the limited

exception of “any and all defenses [in this litigation] for an amount up to but not

exceeding any recovery that may be obtained by the Debtors[.]” 5 VeroBlue contends

Driver’s counterclaims are not “defenses” and thus the plan bars them.                            Driver

responds that that plan “does not apply to the claims of any party to” this litigation. 6

Driver also contends the Bankruptcy Court under the plan “shall retain jurisdiction




        2   FED. R. CIV. P. 15(a)(2).
        3   Matter of Southmark Corp., 88 F.3d 311, 314–15 (5th Cir. 1996).
        4   Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014)
        5   Doc. 333 at 8.
        6   Doc. 335 at 5.
 Case 3:19-cv-00764-X Document 402 Filed 06/11/21          Page 4 of 7 PageID 19314



of all matters arising out of and related to the Debtors’ Chapter 11 case and the Plan

. . . including, but not limited to, jurisdiction to determine disputes arising in

connection with the interpretation, implementation or enforcement of the Plan.” 7

      The Court agrees with Driver’s interpretation of the plan. Whether or not

Driver’s counterclaim is a defense within the meaning of the plan, the counterclaim

is certainly a “claim” of a “party.” The plan could have limited the scope to then-

pending claims. It used “pending” to describe this litigation. But it did not use “then-

pending” or “now pending” to describe “claims.” If the Bankruptcy Court meant

otherwise in the plan, the Court trusts that the parties will advise the Bankruptcy

Court of this Court’s ruling. If the Bankruptcy Court clarifies the plan in a manner

that renders this opinion no longer accurate, this Court will revisit its ruling.

      Accordingly, the Court GRANTS Driver’s motion for leave to file his amended

pleading.

                           III.   Driver’s Motion to Dismiss
                                    VeroBlue’s Complaint

      Next, Driver moved to dismiss VeroBlue’s third amended complaint because

(1) a release bars the claims against Driver, (2) the complaint inadequately pleads

fraud claims in Counts 1–15 and 33 against Driver, and (3) Counts 1–15 and 33 are

not actionable. The Court has reviewed the briefing and hereby DENIES Driver’s

motion to dismiss VeroBlue’s third amended complaint.




      7   Doc. 335 at 6.
 Case 3:19-cv-00764-X Document 402 Filed 06/11/21       Page 5 of 7 PageID 19315




                IV.   VeroBlue’s Motions to Dismiss and Strike
                        the Founders’ and Driver’s Pleadings

      Lastly, VeroBlue moved to dismiss and strike the Founders’ and Driver’s

responsive pleadings.    VeroBlue makes the following arguments against both

pleadings: (1) the bankruptcy plan bars the counterclaims, and (2) the requests for

attorneys’ fees fail as a matter of law. VeroBlue also argues that the Court should

strike or dismiss Driver’s pleading for failure to seek leave and failure to properly

title the pleading.

      The Court has already rejected VeroBlue’s argument that the bankruptcy plan

bars Driver’s counterclaim. Likewise, the Founders’ counterclaims involve a “party”

asserting a “claim” in this litigation. Thus, the Court rejects VeroBlue’s motion to

dismiss and strike Driver’s and the Founders’ counterclaims.

      VeroBlue next contends that Driver’s and the Founders’ attorneys’ fee claims

fail as a matter of law. VeroBlue reasons that Texas law requires an attorney’s fees

claimant to present the claim to the opposing party, which Texas precedent requires

the claimant to both plead and prove as a condition precedent. Driver responds that

he adequately pled presentment in his proposed amended counterclaim and that he

twice presented his claim for fees to VeroBlue. And the Founders respond that the

attorney’s fees they seek are largely based on indemnity from their agreements with

VeroBlue and are not obligations under Texas law like Texas Civil Practice and

Remedies Code section 38.002’s presentment requirement.

      The Court agrees with the defendants that their attorneys’ fee requests are
 Case 3:19-cv-00764-X Document 402 Filed 06/11/21                   Page 6 of 7 PageID 19316



properly pled. As an initial matter, state procedural rules do not apply in federal

diversity cases. 8 Texas Civil Practice and Remedies Code section 38.002 provides:

                 To recover attorney’s fees under this chapter:

                 (1) the claimant must be represented by an attorney;

              (2) the claimant must present the claim to the opposing party or
       to a duly authorized agent of the opposing party; and

             (3) payment for the just amount owed must not have been
       tendered before the expiration of the 30th day after the claim is
       presented. 9

       There is no substantive work section 38.002 is doing by requiring a fee

claimant to present a claim 30 days or more before asking a court for it. Its work is

procedural: state courts need not resolve fee requests until the opposing party has

had 30 days to review them.

       Federal courts use a different procedure. We handle fee claims after final

judgment, with a fee claimant filing a motion within 14 days of the entry of the final

judgment. 10 So what would a presentment even look like at this stage of a federal

lawsuit? Probably something like this: “We do not yet know who will prevail on our

not-yet-filed claim, or how much the fee request would be at the time of the final

judgment, but the Court should give us a bunch of money for attorneys’ fees now.”

Litigating post-final judgment matters before filing a federal claim would be terribly


        8 See Hyde v. Hoffmann-La Roche, Inc., 511 F.3d 506, 510 (5th Cir. 2007) (“In diversity cases,

a federal court must apply federal procedural rules . . . .”).
       9   TEX. CIV. PRAC. & REM. CODE § 38.002.
        10 FED. R. CIV. P. 54(2) (“A claim for attorney’s fees and related nontaxable expenses must be

made by motion unless the substantive law requires those fees to be proved at trial as an element of
damages. . . . Unless a statute or a court order provides otherwise, the motion must . . . be filed no
later than 14 days after the entry of judgment[.]”).
 Case 3:19-cv-00764-X Document 402 Filed 06/11/21         Page 7 of 7 PageID 19317



strange. Fortunately, it is not required. VeroBlue is now on notice of Driver’s and

the Founders’ fee requests. That is all the federal rules require at this stage.

      VeroBlue makes one final argument as to Driver only: the Court should strike

or dismiss his pleading for failure to seek leave and failure to properly title the

pleading. Driver later sought leave to cure such deficiencies, and the Court granted

leave earlier in this order. As such, the Court disregards this argument.

      Accordingly, the Court DENIES VeroBlue’s motions to dismiss and strike

Driver’s and the Founders’ counterclaims and fee requests.

                                  V.    Conclusion

      The Court GRANTS Driver’s motion for leave to file his amended pleading,

DENIES Driver’s motion to dismiss VeroBlue’s third amended complaint, and

DENIES VeroBlue’s motions to dismiss and strike Driver’s and the Founders’

counterclaims and fee requests.

      IT IS SO ORDERED this 11th day of June, 2021.




                                                _________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE
